Citation Nr: 1811867	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A videoconference hearing before the undersigned Veterans Law Judge was held in May 2017.  A transcript of the hearing has been associated with the claims file.  

The issue of service connection for hypertension to include as secondary to diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's diagnosed tinnitus disability had its onset in service or is otherwise etiologically related to his active service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in March 2011. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system. In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims declared that tinnitus originating from acoustic trauma is also an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies to the instant claim for service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

III.  Factual Background 

The Veteran's September 1965 enlistment medical examination, revealed pure tone thresholds, in decibels, as follows: 0 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, and 5 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 0 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, and 5 at 4000 Hertz.  

On a September 1965 enlistment, Report of Medical History, the Veteran denied any hearing loss.  

On the Veteran's October 1969 separation medical examination, the Veteran was given a whispered voice test which was normal (15 out of 15), audiometric testing was not performed, and the Veteran's "PUHLES" profile was not completed.  

In an April 2011 Statement in Support of Claim, the Veteran reported that he was trained as a diesel mechanic while serving in the Navy, to include an eleven month tour in Vietnam.  The Veteran noted that during his service, he was assigned work on all diesel equipment including bulldozers and trucks.  The Veteran indicated that while he worked on the diesel engines there was an extreme amount of constant noise from the engines.  The Veteran reported that he had to use a sledge hammer to "knock out sweated pin in track to remove the crawler tracks for repair."  The Veteran noted that this action produced a sharp, loud, noise until they were removed.  The Veteran indicated that Army tanks positioned around the base would fire Howitzer cannons all night.  The Veteran noted that during his eleven month tour in Vietnam from approximately May 1968 to February 1969, he was assigned to the diesel shop and he was sent off base during the day to work on trucks that had broken down in the field.  The Veteran indicated that heavy equipment such as bulldozers and earth movers were worked in the field.  The Veteran reported that there were rocket attacks in Vietnam at night with loud noises.  The Veteran indicated that he noticed his hearing was different during his discharge from service.  The Veteran noted that he constantly asked people to repeat themselves on the phone and in person.  The Veteran indicated that he experienced ringing in his ears.   

On an August 2012 VA Hearing Loss and Tinnitus examination, the Veteran reported in-service noise exposure from artillery, tanks, and engines without ear protection.  The Veteran indicated that he experienced bilateral, constant tinnitus beginning five years ago.  The Veteran noted that his tinnitus bothered him and that it interfered with his sleep.  

Audiogram revealed pure tone thresholds, in decibels, as follows: 30 at 500 Hertz, 20 at 1000 Hertz, 25 at 2000 Hertz, 30 at 3000 Hertz, and 35 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 35 at 500 Hertz, 30 at 1000 Hertz, 25 at 2000 Hertz, 40 at 3000 Hertz, and 50 at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The examiner diagnosed the Veteran with sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by or a result of an event in military service.  The examiner indicated that the Veteran reported in-service noise exposure from artillery, tanks, and engines without ear protection and occupational noise exposure from working as a toolmaker for five years, exposed to equipment, tool room supervisor for eighteen years and ear protection the last two years.  The examiner opined that the Veteran's tinnitus was as least as likely as not ( 50/50 probability) a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner noted that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  The examiner indicated that the Veteran had noise exposure in the military for four years and that the majority of his noise exposure was occupational exposure to equipment for thirty eight years.  

In a January 2013 Letter, Dr. M. W. reported that he prepared a report based on the information that the Veteran provided him from the Veterans administration.  Dr. M.W. noted that the Veteran had bilateral neurosensory hearing loss, bilaterally.  Dr. M.W. indicated that the Veteran worked as a diesel mechanic exposed to a great deal of diesel engine noise together with the usual noise of combat which in service in Vietnam.  Dr. M.W. also noted that the Veteran had ringing in both ears.  Dr. M.W. reported that the Veteran was exposed to ordinary household and environmental noises since service.  Dr. M.W. indicated that based on the information provided to him by the Veteran and the audiogram reports, it was a much greater than 50 percent probability that the Veteran's hearing loss that he suffers with today is secondary to his military service and that the tinnitus was secondary to the hearing loss and that the hair cell damage was also caused by the Veteran's military service and exposure to loud noise.  

At a May 2017 VA Board videoconference hearing, the Veteran reported that he was a heavy equipment mechanic working with the Seabees and in Da Nang, Vietnam.  The Veteran indicated that he experienced mortar fire and coming under fire.  The Veteran noted that the heavy equipment that he worked on was very loud and heavy duty and that it was used to rebuild tracks.  The Veteran reported that they would have to beat the pin out of the tracks with a sledge hammer and that it would take two to three hours.  The Veteran noted that this activity was very loud and caused ringing in his ears.  The Veteran indicated that his hearing problems began on active duty as he always had to ask people to repeat themselves along with his tinnitus.  The Veteran reported that he did not use any hearing protection during service.  The Veteran noted that he worked as a tool and die maker after service.  The Veteran indicated that he worked in an office setting and that he used hearing protection.  The Veteran reported the use of hearing aids.  The Veteran noted that his tinnitus began in service and continued through the years, gradually getting worse.  

IV.  Analysis 

The Veteran asserts that he has bilateral hearing loss and tinnitus that is related to exposure to loud noise (acoustic trauma) during service.  Specifically, he contends that he was exposed to loud noise working as a heavy equipment mechanic in Vietnam.  

The evidence shows that the Veteran currently has bilateral hearing loss by VA standards as evidence by the August 2012 VA examination.  38 C.F.R. §  3.385.  Similarly, the evidence also reasonably shows that the Veteran has tinnitus.  Also, the Veteran's personnel records show that he served as a heavy equipment mechanic and he has credibly testified that he was exposed to significant noise exposure.  Consequently, acoustic trauma during service is also established.  

Regarding a potential nexus between the acoustic trauma and the current hearing loss and tinnitus the August 2012 VA examiner found that Veteran's bilateral hearing loss and tinnitus were less likely as not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  

However, the January 2013 letter from Dr. M. W. noted that the Veteran had bilateral neurosensory hearing loss along with ringing in his ears, bilaterally and that the Veteran worked as a diesel mechanic exposed to a great deal of diesel engine noise together with the usual noise of combat which in service in Vietnam.  Dr. M.W. indicated that based on the information provided to him by the Veteran and the audiogram reports, it was a much greater than 50 percent probability that the Veteran's hearing loss and tinnitus were related to military service and that the hair cell damage was also caused by the Veteran's military service and exposure to loud noise.  

The Board has also taken the Veteran's lay statements into account.  The Court has held that a Veteran is competent to report symptoms of hearing loss as a disability because symptoms of hearing loss are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (the Court held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").  The Board finds that hearing loss is the type of disability that the Veteran is competent to describe.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown bilateral hearing loss and tinnitus was caused by his service, and that affording the Veteran the benefit of all doubt, that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 C.F.R. 38 U.S.C. § 1507; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that he has hypertension secondary to service-connected diabetes mellitus, type II.

The record does not show that a VA examination was performed in connection with this claim of entitlement to service connection.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

While the Veteran's service treatment records do not demonstrate complaints of, treatment of, or diagnoses of hypertension, the Veteran alleges that this condition is proximately due to his service-connected disability of diabetes mellitus, type II. 

The Board notes the Veteran has not been afforded a VA examination for this condition.  There is also no opinion addressing whether this condition is secondary to his diabetes mellitus, type II.  Therefore, due to the lack of a VA examination and opinion, the Veteran should undergo a VA examination to clarify the etiology of the disabilities.  38 C.F.R. § 3.159 (c)(4); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  As such, the Board finds remand is warranted for a VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the record.

2.  Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed hypertension, to include as secondary to the service-connected diabetes mellitus, type II.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clarify a diagnosis of hypertension.  With respect to any such diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such condition had its onset in service or is otherwise related to a disease or injury due to active duty service, to include as secondary to the service-connected diabetes mellitus, type II. 

Any further indicated tests and studies deemed warranted should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of assistance to the Board.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If any claim remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


